         Case 2:16-cr-00311-JCM-PAL Document 4
                                             5 Filed 03/25/21
                                                     03/29/21 Page 1 of 4
                                                                        5
Prob12B
D/NV Form
Rev. June 2014



                                   United States District Court
                                               for
                                     the District of Nevada

                         REQUEST FOR MODIFICATION
         TO CONDITIONS OF SUPERVISION WITH CONSENT OF OFFENDER
                  Probation Form 49 (Waiver of Hearing) is Attached
                                  March 23, 2021

Name of Offender: Gregory Bernard Lacy

Case Number: 2:16CR00311

Name of Sentencing Judicial Officer: Honorable Warren W. Eginton

Date of Original Sentence: February 17, 2000

Original Offense: Possession with Intent to Distribute More Than 50 Grams of Cocaine Base

Original Sentence: 240 Months prison, followed by 120 Months TSR.

Date Supervision Commenced: March 25, 2016

Date Jurisdiction Transferred to District of Nevada: November 8, 2016

Name of Assigned Judicial Officer: Honorable James C. Mahan

                                 PETITIONING THE COURT

‫ ܈‬To modify the conditions of supervision as follows:

    1. No Alcohol – You must not use or possess alcohol.

    2. Curfew with Location Monitoring – You will be monitored by the form of location
       monitoring technology indicated below for a period of 60 days, and you must follow
       the rules and regulations of the location monitoring program.

         ‫ ܈‬GPS Monitoring (including hybrid GPS).

         This form of location monitoring technology will be used to monitor the following
         restriction on your movement in the community (choose one):

         ‫ ܈‬You are restricted to your residence every day from 7:00 a.m. to 7:00 p.m., or as
         Case 2:16-cr-00311-JCM-PAL Document 4
                                             5 Filed 03/25/21
                                                     03/29/21 Page 2 of 4
                                                                        5

                                    RE: Gregory Bernard Lacy
Prob12B
D/NV Form
Rev. June 2014
         directed by the probation officer (curfew).

    3. Alcohol Monitoring – You shall complete Monitoring via SOBERTRACK for a
       period of up to 60 days, as approved and directed by the Probation Officer. You
       shall pay 100% of the cost of Alcohol Monitoring Services.

                                              CAUSE

By way of history, on February 17, 2000, Mr. Gregory Bernard Lacy was sentenced to 240
months custody to be followed by 10 years supervised release for committing the offense of
Possession with Intent to Distribute More Than 50 Grams of Cocaine Base in the District of New
Mexico, by the Honorable Warren W. Eginton. On March 25, 2016, Lacy commenced his term
of supervised release in the District of Nevada. Jurisdiction was transferred to District of Nevada
on November 8, 2016.

The purpose of this report is to advise the court of violation conduct by Lacy. On March 14,
2021, Lacy was arrested by the Las Vegas Metropolitan Police Department (LVMPD) for
committing the offense of Driving Under the Influence of Alcohol. On the same date, Lacy was
booked into the Las Vegas City Jail and was later released on own recognizance with a court
date of July 17, 2021.

Lacy notified the U.S. Probation Office of his arrest immediately following his release. On
March 23, 2021, Lacy reported to the probation office and met with the undersigned officer to
discuss his arrest. When asked about details of the arrest, Lacy stated he was at a house party
with a friend who he has not seen for a long time. They drank shots of Jack Daniel whiskey. He
then decided to drive home. Lacy stated he has not driven drunk before and knew he was in the
wrong.

According to the LVMPD police report, On March 14, 2021 at approximately 4:07 a.m., Officers
observed Lacy’s vehicle failing to maintain lanes multiple times, and the vehicle reaching speeds
of 80 plus miles per hour (MPH) in a 65 MPH zone. LVMPD initiated a traffic stop and upon
contacting Lacy detected an odor of alcohol, noticed his eyes were bloodshot and water, and his
speech was slowed, slurred, and mumbled. Lacy refused to conduct a field sobriety test and
refused to submit to an evidentiary blood draw. Lacy was ultimately booked into the Las Vegas
City Jail and a search warrant was subsequently issued to obtain a blood sample.

As a corrective measure, Mr. Lacy was verbally admonished and counseled on the consequences
of consuming alcohol and driving. The undersigned officer is respectfully requesting that Lacy’s
conditions be modified to include No Alcohol for duration of his supervised release, and remote
Alcohol Monitoring via Sobetrack for 60 days. These additional conditions will enhance our
ability to monitor Lacy and mitigate risk. Additionally, as a controlling measure, it is requested
that a Curfew with Location monitoring for 60 days, requiring Lacy to remain in his residence
between the hours of 7:00 p.m. to 7:00 a.m., with discretion of the Probation Office to adjust his
schedule for work purposes be imposed. Lacy works Wednesday through Saturday from 3:00
a.m. to 1:30 p.m. His curfew will be adjusted permitting him to leave his home at 2:00 a.m. and
be home by 2:30 p.m. on days he works. This condition will further allow our office to closely
         Case 2:16-cr-00311-JCM-PAL Document 4
                                             5 Filed 03/25/21
                                                     03/29/21 Page 3 of 4
                                                                        5

                               RE: Gregory Bernard Lacy
Prob12B
D/NV Form
Rev. June 2014


monitor Lacy in hopes of dissuading him from making poor decisions that would put the
community at risk. Lacy has agreed to the modification as witness by his signature on the
attached waiver.




                                               Respectfully submitted,
                                                                 Digitally signed by
                                                                 Javier Muruato-Cortez
                                                                 Date: 2021.03.25
                                                                 08:33:14 -07'00'
                                               ______________________________
                                               Javier Muruato
                                               U.S. Probation Officer




Approved:
                         Digitally signed by
                         Todd Fredlund
                         Date: 2021.03.24
__________________________________________
                         11:34:03 -07'00'
Todd J. Fredlund
Supervisory United States Probation Officer
         Case 2:16-cr-00311-JCM-PAL Document 4
                                             5 Filed 03/25/21
                                                     03/29/21 Page 4 of 4
                                                                        5

                                         RE: Gregory Bernard Lacy
Prob12B
D/NV Form
Rev. June 2014




THE COURT ORDERS


‫܆‬        No Action.

‫܆‬        The extension of supervision as noted above.

X
‫܆‬        The modification of conditions as noted above

‫܆‬        Other (please include Judicial Officer instructions below):

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------




                                                      _____________________________
                                                      Signature of Judicial Officer
                                                       March 29, 2021
                                                      _____________________________
                                                      Date
Case
 Case2:16-cr-00311-JCM-PAL
      2:16-cr-00311-JCM-PAL Document
                             Document4-1 Filed03/29/21
                                      5 Filed  03/25/21 Page
                                                         Page51ofof51
